UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6177


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SARKIS CHADOYAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:07-cr-00212-HEH-1)


Submitted:    July 16, 2009                   Decided:   July 30, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Sarkis Chadoyan, Appellant Pro Se.          Angela Mastandrea-Miller,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sarkis Chadoyan filed a motion in the district court

for reduction of sentence under Fed. R. Crim. P. 35(b).                          The

district court docketed the motion as an appeal from the denial

of   Chadoyan’s       18   U.S.C.    § 3582     (2006)   motion.       Because   our

review     of   the    record       convinces    us   that    the    document    was

incorrectly docketed, we dismiss the appeal and remand to the

district court for consideration of Chadoyan’s Rule 35 motion on

the merits.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court      and   argument     would   not    aid    the   decisional

process.

                                                         DISMISSED AND REMANDED




                                          2